Citation Nr: 1015709	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for narcolepsy, 
secondary to service-connected sleep apnea with idiopathic 
hypersomnia.  

2.  Entitlement to service connection for a respiratory 
disorder, including chronic obstructive pulmonary disease 
(COPD), to include as secondary to service-connected sleep 
apnea with idiopathic hypersomnia.  

3.  Entitlement to service connection for a psychiatric 
disorder, secondary to service-connected sleep apnea with 
idiopathic hypersomnia.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1992 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the RO 
which, in part, denied service connection for narcolepsy, 
COPD, and anxiety disorder, including as secondary to 
service-connected sleep apnea with idiopathic hypersomnia.  A 
videoconference hearing before the undersigned member of the 
Board was held in March 2010.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  It is at least as likely as not that the Veteran's 
narcolepsy was first manifested in service.  

3.  The Veteran is not shown to have a respiratory disorder, 
including COPD at present, and there is no competent evidence 
that any claimed disability is causally or etiologically 
related to, or aggravated by a service-connected disability.  

4.  There is no competent evidence that the Veteran has a 
psychiatric disorder at present which is causally or 
etiologically related to, or aggravated by his service-
connected sleep apnea with idiopathic hypersomnia.  

CONCLUSIONS OF LAW

1.  The Veteran's narcolepsy was incurred in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The Veteran does not have a respiratory disorder, 
including COPD due to disease or injury which was incurred in 
or aggravated by service, nor is any claimed disorder 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).  

3.  The Veteran does not have a psychiatric disorder which is 
proximately due to, the result of, or aggravated by the 
service-connected sleep apnea with idiopathic hypersomnia.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in March 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The Veteran was examined by 
VA on at least two occasions during the pendency of the 
appeal, and testified at a videoconference hearing before the 
undersigned in March 2010.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).   

Factual Background

The service treatment records showed that the Veteran was 
evaluated for sleep problems in February 1995.  At that time, 
the Veteran reported that he had difficulty staying awake 
since high school, almost fell asleep while marching when he 
was in A-school (basic training), and would fall asleep while 
having conversations with other people.  The report indicated 
that the Veteran did not have any significant problems in 
service until 1994, when he missed several musters and a call 
to general quarters.  The Veteran denied any trouble 
sleeping, cataplexy, or sleep paralysis, did not smoke or 
take medications, and drank alcohol only occasionally.  
Neurological and psychiatric evaluations were essentially 
within normal limits, and multiple sleep studies, including 
multiple sleep latency testing (MSLT) and overnight 
polysomnography showed some evidence of sleep apnea, but not 
enough to result in observed symptoms.  The diagnosis was 
idiopathic CNS (central nervous system) hypersomnolence, 
existed prior to service and aggravated by service.  

A Medical Evaluation Board in April 1995, concluded that the 
Veteran's idiopathic CNS hypersomnolence, which appeared to 
have started in adolescence or earlier, did not become 
disabling until well after service enlistment, and interfered 
with the reasonable performance of his military duties to 
such extent that it disqualified him from shipboard duty or 
the handling of weapons or dangerous machinery.  A Physical 
Evaluation Board in July 1995, found that the Veteran was 
unfit for duty due to idiopathic CNS hypersomnolence, and he 
was separated from service in January 1996.  

A VA general examination in March 1996, showed no complaints, 
abnormalities, or diagnosis referable to any psychiatric or 
respiratory problems.  The Veteran was six foot tall, weighed 
160 pounds, and was well nourished and well-developed.  
Auscultation of the lungs was clear, and his respiratory rate 
was 16 per minute.  Other than the Veteran's history of 
idiopathic sleep disorder, no other pertinent abnormalities 
were noted.  

Private medical records showed that the Veteran was first 
evaluated at a sleep clinic for daytime hypersomulence in 
October 2004.  At that time, his wife reported that the 
Veteran had bizarre sleep behaviors at night and had a 
difficult time waking up in the morning.  Subsequent sleep 
studies revealed sleep apnea with obstructive and hypopnic 
events.  A report, dated in November 2004, indicated that the 
Veteran may also meet the criteria for narcolepsy or CNS 
idiopathic hypersomulence, but that further testing was 
required to confirm this.  

A private neuroscience report, dated in February 2005, 
indicated that the Veteran had "multiple other complaints" 
aside from his narcolepsy and idiopathic hypersomnolence.  
The physician opined that the Veteran may have an underlying 
psychiatric disorder with his sleep apnea and idiopathic 
hypersomnolence being superimposed upon that.  

VA medical records showed that the Veteran was seen on 
numerous occasions for various maladies from 2003 to 2007.  
When seen for migraine headaches in April 2003, there were no 
pertinent respiratory complaints or abnormalities.  The 
diagnoses include sinusitis and chronic migraine headaches 
with anxiety secondary to two jobs, children, online 
education, diarrhea and probable colitis.  

A VA pulmonary function test (PFT) in May 2004, indicated 
that the findings were consistent with mild obstructive 
ventilatory defect.  The examiner commented that the study 
neither confirmed no excluded a diagnosis of asthma, and that 
further correlation was necessary.  

The Veteran was examined by VA in August 2005, to determine 
the nature and etiology of his sleep problems.  The examiner 
indicated that the claims file was reviewed and included a 
detailed description of the Veteran's complaints and medical 
history.  The examiner discussed the findings from the August 
2005 PFT and noted that the Veteran had post-bronchodilatory 
FEV1 of 92 percent, FVC of 102 percent, and an FEV1/FVC 
ration of 74 percent of predicted values.  Spirometry data 
was within normal limits.  The diagnoses included obstructive 
sleep apnea and idiopathic hypersomnolence.  The examiner 
indicated that there was no diagnostic evidence to suggest 
narcolepsy, but that there was a subset of patients with 
obstructive sleep apnea (OSA) known to have excessive daytime 
somnolence.  The examiner opined that the Veteran's 
idiopathic hypersomnolence was at least as likely as not 
caused by his OSA.  

The Veteran was evaluated by VA psychiatric, neurologic, and 
respiratory services on two occasions during the pendency of 
this appeal to determine the nature and etiology of his 
psychiatric, respiratory and sleep problems.  The Veteran's 
complaints and the clinical and diagnostic findings on all of 
the examinations were essentially the same.  

On VA respiratory examination in July 2006, the Veteran 
reported a history of sleep apnea, COPD, and dyspnea on 
exertion.  There was no evidence of cor pulmonale or 
restrictive lung disease on examination.  The examiner 
indicated that the findings from the August 2005 VA PFT and 
from a current PFT were within normal limits and did not show 
any evidence of COPD.  The examiner opined that the Veteran's 
sleep apnea did not cause any breathing problems or COPD.  

The clinical findings on the July 2006 VA neurological 
examination were essentially within normal limits.  The 
examiner noted the Veteran's history of treatment for chronic 
headaches, idiopathic sleep disorder, narcolepsy, and sleep 
apnea.  He opined that the Veteran's migraine headaches were 
at least as likely as not related to his OSA, but that his 
narcolepsy was a separate disorder and was not related to his 
OSA.  

On VA psychiatric examination in July 2006, the examiner 
indicated that the Veteran displayed moderate symptoms of 
depressed mood and anxiety related to his COPD 
symptomatology.  The diagnosis was anxiety disorder, not 
otherwise specified.  The examiner opined that the Veteran's 
anxiety was less likely than not caused by his COPD.  In an 
addendum report, dated in August 2006, the psychiatrist 
opined that the Veteran's depressive symptoms were a result 
of his celiac disease, which had required changes in many 
aspects of the Veteran's personal habits and daily 
activities, and that he did not have depression related to 
his OSA.  

On VA psychiatric examination in November 2007, the examiner 
noted that the Veteran's medical history included sleep 
apnea, narcolepsy, migraine headaches, fibromyalgia/chronic 
fatigue, and irritable bowel syndrome.  The Veteran reported 
that he was depressed on a daily basis, for an average of 
about six hours, and attributed his depression to taking so 
many medications, being dropped from the Maryland Gulf War 
Studies, and general frustration with his VA care.  Other 
than an irritable and frustrated mood, his mental status 
findings were essentially normal.  The diagnosis was 
depressive disorder, NOS, and the Global Assessment of 
Functioning (GAF) score was 60.  The examiner opined that the 
Veteran's depressive disorder was less likely than not caused 
by or a result of his sleep apnea.  The examiner noted that 
the Veteran attributed his symptoms to chronic pain and not 
the sleep apnea.  

On VA neurological examination in November 2007, the examiner 
indicated that the claims file was reviewed and provided a 
detailed description of the Veteran's complaints and medical 
history.  The examiner noted that while there were some 
conflicting findings concerning the nature of the Veteran's 
medical problems in the claims file, many of the reports were 
in agreement on some matters.  The examiner also included a 
discussion of the Veteran's medications and addressed each of 
the disabilities, i.e., COPD and narcolepsy, individually.  
The Veteran reported a clear productive cough, dyspnea on 
exertion and loss of appetite, and denied any weight loss or 
history of asthma or other restrictive lung diseases.  The 
examiner noted that a VA fee basis PFT in August 2007 showed 
post-bronchodilatory FEV1 of 101 percent, FVC of 103 percent, 
and an FEV1/FVC ration of 98 percent of predicted values.  
Diffusing capacity (DsbHb) was 100 percent and spirometry 
testing was normal.  The pulmonologist's impression was 
normal pulmonary function testing.  

The VA examiner also included a detailed discussion of the 
various sleep studies conducted since service, and noted that 
the diagnostic studies did not reflect a very serious sleep 
apnea syndrome or significant lung disease suggestive of COPD 
or, for that matter, any other lung disease.  The examiner 
indicated that while there were conflicting findings and 
opinions in the record, the evidence suggested that the 
nature of the Veteran's sleep disorder was idiopathic, and 
was consistent with idiopathic CNS hypersomnolence.  

The examiner discussed the nature of obstructive lung 
disease, and pointed out that COPD involved ongoing 
reproducible effects that generally include some element of a 
lung disorder that happens on a regular basis or frequency, 
can be measured in some way, and has a tendency to worsen 
with time.  However, he noted that with the Veteran's totally 
normal DLCO, lung volumes and multiple PFTs that were always 
considered well into the normal range, plus normal 
spirometry, it was unlikely that he had COPD.  Further, the 
Veteran did not have frequent infections or episodes of 
required medical care, nor did he require multiple 
medications or a constant change of medications to improve 
breathing.  The examiner pointed out that there are many 
problems that can present as so-called dyspnea at rest or 
with exertion that are not necessarily related to the lungs, 
and concluded that the Veteran did not have COPD.  

Concerning the question of narcolepsy, and whether it was 
related to idiopathic CNS hypersomnolence, the examiner 
indicated that while he could not say with any degree of 
assuredness, the Veteran's current symptoms and reported 
observations appeared to be exactly the same as what he had 
when he was medically discharged from service.  

Narcolepsy

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the evidence of record shows that the Veteran 
currently suffers from multiple, sleep related problems 
including idiopathic CNS hypersomnolence and obstructive 
sleep apnea.  A review of the service records showed that the 
Veteran not only had difficulty waking up in the morning, but 
was reported to fall asleep during conversations.  The 
Veteran has undergone numerous diagnostic studies to 
determine the specific nature and etiology of his daytime 
problems, with varied results.  That is, while narcolepsy was 
ruled out on several examinations since service, there are a 
similar number of reports that include a diagnosis of 
narcolepsy.  [The Veteran was scheduled for additional 
studies (MSLT) in September 2006, but the tests could not be 
administered because of the numerous medications he takes for 
his psychiatric problems and other maladies.]  

As noted by the VA neurologist in November 2007, with respect 
to narcolepsy, the specific nature of the Veteran's daytime 
problems are difficult to quantify and do not fit neatly into 
any specific diagnostic code.  Nevertheless, the examiner 
indicated that the Veteran demonstrated a current daytime 
sleep disorder which appears to be separate from his 
idiopathic CNS hypersomnolence and OSA, and was first 
manifested in service.  In view of that, and resolving any 
doubt on this issue in the Veteran's favor, it is concluded 
that service connection for narcolepsy is warranted.  

COPD

At the videoconference hearing in March 2002, the Veteran 
testified that he was granted service connection and assigned 
a 10 percent evaluation for pulmonary emphysema when he first 
got out of the service in 1996, but that it was subsequently 
"changed."  (T p.11).  He reported that he was never 
treated by VA for any medical problems prior to 2004, and 
that he was first shown to have some impairment of the lungs 
on a VA pulmonary function study in 2004.  He acknowledged 
that while he does not have a current diagnosis of COPD, he 
believes that he should be service-connected for the abnormal 
findings shown on the 2004 VA study.  

Initially, the Board notes that contrary to his assertions, 
the Veteran was never granted service connection for 
pulmonary emphysema or any other respiratory disorder.  He 
was service connected for a sleep disorder.  Furthermore, the 
evidentiary record is completely silent for any treatment or 
diagnosis of a respiratory disorder in service or until many 
years thereafter.  While the findings on a VA PFT in May 
2004, were reported to be consistent with a mild ventilatory 
defect, the examiner indicated that the study neither 
confirmed nor ruled out a diagnosis of asthma, and that 
further correlation was necessary.  Parenthetically, the 
Veteran's lung volume and diffusing capacity were normal at 
that time.  Further, subsequent PFTs in August 2005 and 2007 
were within normal limits and showed no evidence of a 
restrictive or obstructive ventilatory defect or any other 
respiratory abnormality.  Additionally, the Veteran was 
evaluated by VA and his private doctors on numerous occasions 
since 2004, and underwent at least two comprehensive VA 
examinations during the pendency of this appeal.  However, 
none of the reports or examinations revealed any objective 
evidence of COPD or any other respiratory disorder.  

Regarding the Veteran's assertions that he was diagnosed with 
pulmonary emphysema in service, the Board notes that there is 
no documentation of this medical conclusion in the record.  
The Board is also cognizant that several medical reports of 
record included a history of COPD.  The Board can not explain 
the reported history other than to note that there is no 
objective or diagnostic evidence to support that history.  In 
this regard, the Veteran's statements as to what a doctor 
purportedly diagnosed or related to military service are not 
probative.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
[a claimant's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence].  

In order to prevail on a claim of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

While the Veteran believes that he has a respiratory disorder 
at present which is related to service or to his service-
connected sleep apnea, he has not presented any competent 
evidence to support his assertion.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the Veteran's 
contentions have been carefully and sympathetically 
considered, his assertions are outweighed by the absence of 
any objective or competent medical evidence of a current 
disability.  

Inasmuch as there is no evidence of COPD or any other 
respiratory disorder in service or at present, and no 
competent evidence relating any current claimed disability to 
service, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.  

Psychiatric Disorder

The Veteran does not contend, nor do the service treatment 
records show any complaints, treatment, abnormalities, or 
diagnosis referable to any psychiatric problems in service.  
Rather, the Veteran contends that his current psychiatric 
problems, manifested by depression and anxiety are due to his 
service-connected OSA with idiopathic hypersomnia.  At a 
hearing in March 2010, the Veteran and his wife testified 
about the difficulties that he has endured regarding his 
health issues and his frustration with his VA treatment.  

While the Veteran believes that his current psychiatric 
problems are related to his service-connected OSA with 
idiopathic hypersomnia, he has not presented any competent 
evidence to support his assertion.  The Veteran is competent 
to provide evidence of experienced symptoms, but he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  
Savage, 10 Vet. App. at 495; see Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the evidence showed that the Veteran was 
treated by VA psychiatric services on an outpatient basis on 
numerous occasion, and was afforded two VA psychiatric 
examinations during the pendency of the appeal.  In April 
2003, a VA physician indicated that the Veteran's anxiety was 
secondary to his working two jobs, his children, and trying 
to complete online education.  On VA psychological testing in 
January 2006, the examiner noted that the Veteran attempted 
to portray himself in a negative manner by over reporting his 
symptomatology on a Personality Assessment Inventory (PAI), 
rendering the results invalid.  Additional testing suggested 
a lack of introspection, insight and self-awareness, and a 
likelihood of a history of marked social chaos and 
interpersonal dissatisfaction.  

The clinical findings and the examiners assessment of the 
Veteran's psychiatric status on the two VA examinations in 
July 2006 and November 2007, were not materially different.  
The VA examiner in July 2006, noted that the Veteran 
exaggerated his symptoms and appeared to want to impress her 
with his illness.  Parenthetically, the Board notes that the 
VA neurologist in November 2007, also noted the Veteran's 
over-reporting and conflicting statements regarding the 
extent and severity of his symptoms.  In any event, the VA 
psychiatric examiners concluded that the Veteran's current 
psychiatric problems were not related to his service-
connected disorder.  

As to the Veteran's complaints regarding the July 2006 VA 
psychiatric examination report, the Board notes that although 
the VA examiner included some inaccurate information 
pertaining to the Veteran's medical history, including 
treatment with methotrexate for rheumatoid arthritis and 
nicotine dependence, the remainder of the examiner's report, 
including his medical treatment and other historical 
information was accurate.  Furthermore, the claims file was 
returned to the examiner for additional review and comment in 
August 2006.  In an addendum report, the physician opined 
that the Veteran's depressive symptoms were related to his 
celiac disease, which significantly impacted his daily 
activities and lifestyle.  The physician stated, 
unequivocally , that the Veteran's psychiatric disorder was 
not related to his service-connected OSA.  

In this case, the Board finds the two VA examination reports 
persuasive, as they were based on a thorough review of the 
claims file and included a discussion of all relevant facts.  
The examiners considered other possible etiologies, and 
offered a rational and plausible explanation for concluding 
that the Veteran's psychiatric disorder was not related to 
his service-connected sleep apnea.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Furthermore, the Veteran has presented no 
competent medical evidence to dispute those opinions.  Thus, 
the most probative evidence of record consists of the two VA 
psychiatric opinions.  

Inasmuch as there is no competent medical evidence relating 
the Veteran's current psychiatric disorder to his service-
connected disability, the Board finds no basis for a 
favorable disposition of the Veteran's appeal.  Accordingly, 
the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claims.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for narcolepsy is granted.  

Service connection for a respiratory disorder, including 
COPD, to include secondary to service-connected sleep apnea 
with idiopathic hypersomnia is denied.  

Service connection for anxiety disorder, secondary to 
service-connected sleep apnea with idiopathic hypersomnia is 
denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


